UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4292



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SERGIO CAMPOS-ALEJO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CR-04-788)


Submitted:   November 23, 2005         Decided:     December 30, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, LAW OFFICE OF D. CRAIG BROWN, Florence, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sergio Campos-Alejo appeals from his 120-month sentence

imposed following his guilty plea to conspiracy to possess with

intent to distribute more than 50 grams of cocaine base and a

quantity of cocaine. Campos-Alejo’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738, 744 (1967), stating that

there were no meritorious issues for appeal, but addressing whether

the district court erred in refusing to apply the safety valve

exception, U.S. Sentencing Guidelines Manual § 5C1.2 (2003), to the

statutory minimum sentence applicable to Campos-Alejo.      Campos-

Alejo was informed of his right to file a pro se supplemental

brief, but he has not done so.     Because our review of the record

discloses no reversible error, we affirm Campos-Alejo’s conviction

and sentence.

           We find that Campos-Alejo’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.    Campos-Alejo was properly advised of his rights, the

offense charged, and the minimum and maximum sentences for the

offense.   The court also determined that there was an independent

factual basis for the plea and that the plea was not coerced or

influenced by any promises. See North Carolina v. Alford, 400 U.S.

25, 31 (1970); United States v. DeFusco, 949 F.2d 114, 119-20 (4th

Cir. 1991).




                                - 2 -
              The probation officer correctly computed Campos-Alejo’s

advisory guideline range as 87 to 108 months. USSG Ch. 5, Part A

(Sentencing Table). The probation officer noted, however, that the

statutory mandatory minimum sentence was 120 months.                          Campos-Alejo

objected to the presentence report, asserting that he should be

allowed    the     safety    valve     exception         to     the    mandatory      minimum

sentence pursuant to USSG § 5C1.2.

              The court overruled this objection, finding that Campos-

Alejo     failed       to   provide    the        Government          with   all     truthful

information and evidence that he had concerning the offense.                                The

court rejected Campos-Alejo’s assertion that he had no information

to provide.        In light of the quantity of drugs involved, the court

found his claimed lack of knowledge about the source of his supply

to be incredible.           Accordingly, after considering the sentencing

factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), the

court sentenced Campos-Alejo to the statutory minimum sentence of

120 months’ imprisonment.

              If   a    defendant     meets       the    five    criteria      set    out    in

§ 5C1.2, he may be sentenced under the “applicable guidelines

without regard to any statutory minimum sentence.”                           USSG § 5C1.2.

The   fifth    criteria      is   that,      by    the    time        of   sentencing,      the

defendant has truthfully provided to the Government all information

and evidence in his possession concerning the offense. A defendant

must make an affirmative effort to disclose to the Government


                                          - 3 -
everything he knows concerning the offense or offenses involved

before he may be eligible for sentencing under the safety valve.

United States v. Ivester, 75 F.3d 182, 184-85 (4th Cir. 1996).

             Here, the district court determined that Campos-Alejo had

not provided all truthful information and evidence that he had

concerning the offense.        We find no clear error in this finding.

See United States v. Wilson, 114 F.3d 429, 432 (4th Cir. 1997). In

light   of   this   finding,   Campos-Alejo   fails   to   meet   the   fifth

criteria for the application of the safety valve reduction.             USSG

§ 5C1.2. Accordingly, we affirm Campos-Alejo’s 120-month sentence.

             As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.              We therefore

affirm Campos-Alejo’s conviction and sentence. This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED


                                   - 4 -